
	
		II
		110th CONGRESS
		1st Session
		S. 721
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2007
			Mr. Enzi (for himself,
			 Mr. Dorgan, Mr.
			 Baucus, Mr. Craig,
			 Mr. Leahy, Mr.
			 Harkin, Mr. Hagel,
			 Mr. Feingold, Mrs. Feinstein, and Mr.
			 Bingaman) introduced the following bill; which was read twice and
			 referred to the Committee on Foreign
			 Relations
		
		A BILL
		To allow travel between the United States
		  and Cuba.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom to Travel to Cuba Act of
			 2007.
		2.Travel to Cuba
			(a)Freedom of Travel for United States
			 Citizens and Legal ResidentsOn and after the date of the enactment of
			 this Act, and subject to section 3—
				(1)the President may not regulate or prohibit,
			 directly or indirectly, travel to or from Cuba by United States citizens or
			 legal residents, or any of the transactions incident to such travel that are
			 set forth in subsection (b); and
				(2)any regulation in effect on such date of
			 enactment that regulates or prohibits travel to or from Cuba by United States
			 citizens or legal residents or transactions incident to such travel shall cease
			 to have any force or effect.
				(b)Transactions Incident to
			 TravelThe transactions
			 referred to in subsection (a) are—
				(1)any transactions ordinarily incident to
			 travel to or from Cuba, including the importation into Cuba or the United
			 States of accompanied baggage for personal use only;
				(2)any transactions ordinarily incident to
			 travel or maintenance within Cuba, including the payment of living expenses and
			 the acquisition of goods or services for personal use;
				(3)any transactions ordinarily incident to the
			 arrangement, promotion, or facilitation of travel to, from, or within
			 Cuba;
				(4)any transactions incident to nonscheduled
			 air, sea, or land voyages, except that this paragraph does not authorize the
			 carriage of articles into Cuba or the United States except accompanied baggage;
			 and
				(5)normal banking transactions incident to the
			 activities described in the preceding provisions of this subsection, including
			 the issuance, clearing, processing, or payment of checks, drafts, traveler’s
			 checks, credit or debit card instruments, or similar instruments.
				3.Exceptions
			(a)Special CircumstancesSection 2 shall not apply in a case in
			 which the United States is at war with Cuba, armed hostilities between the two
			 countries are in progress, or there is imminent danger to the public health or
			 the physical safety of United States travelers.
			(b)Importation of Goods for Personal
			 ConsumptionSection 2 does
			 not authorize the importation into the United States of any goods for personal
			 consumption acquired in Cuba.
			4.ApplicabilityThis Act applies to actions taken by the
			 President before the date of the enactment of this Act that are in effect on
			 such date of enactment, and to actions taken on or after such date.
		5.Inapplicability of other
			 provisionsThe provisions of
			 this Act apply notwithstanding section 102(h) of the Cuban Liberty and
			 Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section
			 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22
			 U.S.C. 7210(b)).
		
